Dear District Attorney MAcy,
¶ 0 The Attorney General has received your request for an official opinion asking, in effect:
In light of the terms of Senate Bill No. 381 of the 1988Legislature, may a county board of commissioners voluntarilycontract with a district attorney to provide additional legaladvisors and other personnel to the commissioners above thoseemployees in the district attorney's office whose salaries arefunded by state appropriated funds?
¶ 1 In Attorney General Opinion No. 87-077 we considered the source of funding for salaries of assistant district attorneys and other staff personnel employed by district attorneys in the State. The advice rendered in that opinion was essentially that the State statutes governing the fiscal support of district attorneys were structured such that the counties were forbidden themselves to pay for salary support of these employees. That Opinion was predicated in large part upon the interrelated provisions governing the number of employees that a district attorney may employ in any given county office and the manner that such offices and personnel were to be funded pursuant to 19O.S. 215.30-19 O.S. 215.40 (1987).
¶ 2 However, in 1988, the Legislature adopted Senate Bill No. 381, two sections of which have altered the statutory scheme envisioned by the Legislature in this area.
¶ 3 Section 5 of Senate Bill No. 381, c. 254, p. 1156, provides:
 Personnel employed by district attorneys and paid only from non-appropriated funds shall not be subject to any budgetary limitations on full-time-equivalent employees or expenditures. The Executive Coordinator of the District Attorneys Council shall submit to the Director of State Finance a monthly report identifying the number of personnel paid from non-appropriated funds. These employees will include, but are not limited to, those funded through the IV-D Child Support Enforcement Program, the Bogus Check Restitution Program, federal grant programs and those employees funded solely by county funds.
(Emphasis added).
¶ 4 Section 7 of the same bill, to be codified at 19 O.S.215.35a (1988), provides:
  All personnel employed by a district attorney,  regardless of funding source, shall be carried on the payroll administered by the District Attorneys Council. It shall be the duty of the Council to prepare and process payroll and other claims and do all necessary acts connected with receiving funds for such purposes.
(Emphasis added).
¶ 5 This new statutory language evidences legislative intent to alter the former format. It authorizes counties to voluntarily enter into contractual agreements with district attorneys to provide personnel above and beyond those employees whose salaries are paid through state appropriated funds.
¶ 6 It is, therefore, the official opinion of the AttorneyGeneral that, in light of the terms of Senate Bill No. 381 of the1988 Legislature, a county board of commissioners has legalauthority to voluntarily contract with a district attorney toprovide legal advisors and other personnel to the commissionersin addition to those employees in the district attorney's officewhose salaries are funded by state appropriated funds.
ROBERT H. MACY ATTORNEY GENERAL OF OKLAHOMA
MICHAEL SCOTT FERN ASSISTANT ATTORNEY GENERAL DEPUTY CHIEF, GENERAL COUNSEL DIVISION